            Case 1:17-vv-00175-UNJ Document 48 Filed 04/10/19 Page 1 of 9




                 In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                             No. 17-0175V
                                          (Not to be published)

*****************************
MONECA DOUGLASS,            *
                            *
                Petitioner, *                                             Filed: March 5, 2019
                            *
          v.                *                                             Decision by Stipulation; Damages;
                            *                                             Influenza (“Flu”) Vaccine.
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
*****************************

Amber Diane Wilson, Maglio Christopher and Toale, Washington, D.C., for Petitioner.

Linda Sara Renzi, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

        On February 6, 2017, Petitioner Moneca Douglass filed a petition seeking compensation
under the National Vaccine Injury Compensation Program (“the Vaccine Program”).2 Petition,
ECF No. 1. Petitioner alleges that she developed Guillain-Barré syndrome (“GBS”) and chronic
inflammatory demyelinating polyneuropathy (“CIDP”) as a result of receiving an influenza (“flu”)
vaccination on October 6, 2015. See Stipulation ¶ 4, dated March 4, 2019 (ECF No. 40); See also
Petition.


1
  Because this decision contains a reasoned explanation for my action in this case, I will post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the posted decision’s inclusion of certain kinds of confidential
information. Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole decision will be available to the public.
(Id.)
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West
1991 & Supp. 2002). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. '
300aa.
           Case 1:17-vv-00175-UNJ Document 48 Filed 04/10/19 Page 2 of 9



        Respondent denies “that the flu vaccine caused petitioner to suffer from GBS, CIDP or any
other injury.” See Stipulation ¶ 6. Nonetheless both parties, while maintaining their above-stated
positions, agreed in a stipulation filed March 4, 2019 that the issues before them can be settled and
that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

         The stipulation awards:

                     a. a lump sum of $525,615.38, which amount represents compensation for first
                        year life care expenses ($4,307.52), lost earnings ($344,067.44), pain and
                        suffering ($175,000.00), and past unreimbursable expenses ($2,240.42), in
                        the form of a check payable to petitioner; and

                     b. an amount sufficient to purchase the annuity contract described in paragraph
                        10 [of the stipulation], paid to the life insurance company from which the
                        annuity will be purchased (the “Life Insurance Company”).

Stipulation ¶ 8, 10. This award represents compensation for all damages that would be available
under 42 U.S.C. § 300aa-15(a).

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk
of the court is directed to enter judgment herewith.3

         IT IS SO ORDERED.

                                                                     s/ Katherine E. Oler
                                                                        Katherine E. Oler
                                                                        Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice renouncing their
right to seek review.

                                                          2
Case 1:17-vv-00175-UNJ Document 48 Filed 04/10/19 Page 3 of 9
Case 1:17-vv-00175-UNJ Document 48 Filed 04/10/19 Page 4 of 9
Case 1:17-vv-00175-UNJ Document 48 Filed 04/10/19 Page 5 of 9
Case 1:17-vv-00175-UNJ Document 48 Filed 04/10/19 Page 6 of 9
Case 1:17-vv-00175-UNJ Document 48 Filed 04/10/19 Page 7 of 9
Case 1:17-vv-00175-UNJ Document 48 Filed 04/10/19 Page 8 of 9
Case 1:17-vv-00175-UNJ Document 48 Filed 04/10/19 Page 9 of 9
